DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 10/28/2022 and 11/29/2022 have been entered.

Response to Remarks
Applicant’s remarks filed 10/28/2022 and 11/29/2022 have been fully considered.
In the remarks filed 10/28/2022, applicant’s arguments in regards to the rejections of claims 1 and 23 under 35 U.S.C. § 103 (beginning in the first full paragraph on the sixth page of the Remarks) are persuasive in light of the amendments to said claims in the claim-set filed 10/28/2022. Accordingly, said rejections have been withdrawn. However, upon further consideration, new grounds of rejection are set forth in view of Knerr (US 5,320,153 A).
Further, in the remarks filed 10/28/2022, applicant’s arguments in regards to the rejection of claim 22 under 35 U.S.C. § 103 (beginning in ¶ 3 on the sixth page of the Remarks) are persuasive. Accordingly, said rejection has been withdrawn. However, upon further consideration, a new ground of rejection is set forth in view of previously-cited Fourrier (FR 651,039 A).
See the current rejections set forth below.

Claim Objections
Claims 12 and 26-27 are objected to because of the following informalities:
Regarding claim 12: each of the phrases “said power receiving means” in line 5 should read ‘said means for receiving power’ to be consistent.
Regarding claims 26-27: the limitations “wherein said at least one pressurized gas spring has an upper end portion and a lower end portion defined by one and the other respectively of end portions respectively of said gas spring housing and said rod, wherein said upper end portion of said pressurized gas spring is attached to an upper end portion of said stationary housing, and wherein said lower end portion of said pressurized gas spring is attached to a lower end portion of said vertically movable housing” are structured and worded awkwardly. Said limitations would be in better form if written as, for example, ‘wherein an end portion of said gas spring housing is attached to an upper end portion of said stationary housing and an end portion of said rod is attached to a lower end portion of said vertically movable housing’.
Appropriate correction for the above list of issues is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
“means for effecting biting” (claims 1, 23)
“means for adjusting height” (claim 12)
“means…to apply a predetermined tension” (claim 17)
“means for adjusting limit” (claim 22)
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“cutting elements…to bite into wood” (claims 1, 23); the term “elements” is a generic placeholder (nonce term) and is coupled to the functional language “to bite”, and the term “elements” is not preceded by a structural modifier
Because this limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 103	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 23-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Morey (US 6,357,684 B1), in view of Knerr (US 5,320,153 A).
Regarding claim 1: Morey discloses a wood chipper comprising:
a chamber (20, fig. 1) which includes means therein for chipping wood (col. 2, lns. 34-37) and means (28) for discharging chipped wood from said chamber (col. 4, lns. 43-46);
a pair of rollers comprising an upper roller (24) which is driven (col. 3, lns. 35-39) and a lower roller (22), said rollers positioned for feeding of wood between said rollers and into said chamber (see fig. 1), wherein said upper roller has cutting elements (projections) spaced circumferentially there about (see fig. 1);
a vertically movable housing (38, figs. 3-5) in which said upper roller is rotatably received (see fig. 3);
a stationary housing (32, figs. 3-5) in which said lower roller is rotatably received (compare fig. 3 with figs. 4-5);
means (80, figs. 3-5) for effecting biting of said cutting elements (projections on upper roller 24) into wood fed between said rollers (22, 24) (see col. 4, lns. 24-27 and fig. 3), wherein said means for effecting biting includes at least one spring (80, figs. 4-5) which is attached to said vertically movable housing (38) and to said stationary housing (32) (figs. 4-5) to apply a predetermined pressure to said vertically movable housing whereby to cause said cutting elements of said upper roller (24, fig. 1) to bite into wood fed between said rollers;
wherein said at least one spring (80, figs. 4-5) includes a spring housing (48, 50, 58) which is attached to one of said vertically movable housing (38) and said stationary housing (32) (see figs. 4-5); and
a passage through said stationary housing (32), wherein said passage is disposed in a manner providing a route in which wood processed by said rollers is fed from said rollers into said chamber (see fig. 3, the passage providing the route for wood is between the rollers).
Morey is silent regarding the spring being a pressurized gas spring including a gas spring housing in which pressurized gas is contained and includes a rod which the compressed gas acts against to provide the predetermined pressure and which is attached to the other of said vertically movable housing and said stationary housing.
However, Knerr teaches a wood chipper (fig. 1 and col. 5, lns. 24-27) comprising a pressurized gas spring (pneumatic cylinder 70, figs. 2-3) having a gas spring housing (the cylinder portion of 70) in which pressurized gas is contained and includes a rod (the skilled artisan understands that pneumatic cylinders contain piston rods) which the compressed gas acts against to provide a predetermined pressure to a wood workpiece (“cant”) via a roller (62) to effect gripping of the workpiece (col. 6, lns. 43, 50-53). 
Because Knerr teaches that it is known to employ a pressurized gas spring cooperating with a feed roller to efficiently cause gripping of wood between rollers, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spring of Morey with the pressurized gas spring of Knerr, since selecting from known types of springs allowing for sufficient gripping functionality of wood workpieces would be obvious to the skilled artisan. The proposed modification results in Morey having a gas spring housing attached to one of the movable and stationary housings and a piston rod attached to the other of them. 
Regarding claim 3, which depends on claim 1 and is being examined as best understood: the modification of Morey in claim 1 teaches said stationary housing (32, fig. 3 of Morey) has a first pair of side plates (see fig. 3, only one is shown) to which said lower roller (22) is attached and further has at least one first connector plate (54, figs. 4-5) connecting said first pair of side plates and in which said passage is disposed (see figs. 3-5), wherein said vertically movable housing (38) has a second pair of side plates (see fig. 3, only one is shown) to which said upper roller (24) is attached and at least one second connector plate (68) connecting said second pair of side plates (see figs. 4-5).
Regarding claim 7, which depends on claim 1: Morey discloses the cutting elements of the upper roller (24) being substantially equally spaced circumferentially (see fig. 1).
The text of Morey is silent regarding said cutting elements having a tip-to-tip distance between about 2 ½ inches and about 4 inches.
Note that applicant discusses the tip-to-tip distances on pgs. 32-35 of the specification and states that the claimed range is dependent on the diameter of the roller (pg. 32, lns. 11-15). However, a diameter for the roller has not been claimed, and if the diameter were too small then about 2 ½ inches would be too big and if the diameter were too big then about 4 inches would be too small and, therefore, any possible criticality that may be associated with the spacing does not apply to the claimed invention.
Further, it is common knowledge that the spacing of the cutting elements cannot be too big or too small. For example, regardless of the diameter of the roller if, for example, there are only two equally spaced cutting elements then they will be spaced too far apart to be effective for feeding material as there would be instances where a cutting element is not engaged with the material, thereby causing the roller to slip. The skilled artisan knows that it is desirable to have the cutting elements spaced such that at least one of the cutting elements is engaged with the material at any point in time, and that the required spacing to achieve that depends on the diameter of the roller. Thus, examiner contends that the tip-to-tip distance of Morey’s cutting elements is dependent on the size, scale, and proportion of the wood chipper, and particularly the diameter of the upper roller. Besides the figures, Morey does not provide any indication of such. Thus, the skilled artisan attempting to make and use Morey is left to routine engineering and experimentation to determine such things as the size and scale of the wood chipper, the diameter of the rollers, and ideal spacing of the cutting elements.
Therefore, depending on the size and scale of the wood chipper and upper roller, it would have been a matter of obvious design choice to the skilled artisan before the effective filing date of the claimed invention to configure Morey such that the tip-to-tip spacing of the cutting elements is between about 2 ½ inches and 4 inches since the claimed range does not appear to provide any unexpected results and since it has been held that determining the optimum or workable ranges of a feature taught in the prior art involves only routine skill and/or experimentation in the art (MPEP 2144.05).
Regarding claim 23: Morey discloses a wood chipper comprising:
a chamber (20, fig. 1) which includes means therein for chipping wood (col. 2, lns. 34-37) and means (28) for discharging chipped wood from said chamber (col. 4, lns. 43-46);
a roller (24) which is driven (col. 3, lns. 35-39) and a surface (the surface of roller 22) below said roller, said roller positioned for feeding of wood between said roller and into said chamber (see fig. 1), wherein said roller has cutting elements (projections) spaced circumferentially there about (see fig. 1);
a vertically movable housing (38, fig. 3) in which said roller is rotatably received;
a stationary housing (32, figs. 3-5) in which said surface (surface of roller 22) is received;
means (80, figs. 3-5) for effecting biting of said cutting elements (projections on roller 24 in fig. 1) into wood fed between said roller and said surface (see col. 4, lns. 24-27 and fig. 3, wood is to be fed between the roller 24 and said surface of roller 22), wherein said means for effecting biting includes at least one spring (80) which is attached to said vertically movable housing (38) to apply a predetermined pressure to said upper roller to thereby cause said cutting elements of said upper roller to bite into wood fed between said rollers;
wherein said at least one spring (80, figs. 4-5) includes a spring housing (48, 50, 58) which is attached to one of said vertically movable housing (38) and said stationary housing (32) (see figs. 4-5); and
a passage through said stationary housing (32), wherein said passage is disposed in a manner providing a route in which wood processed by said rollers (22, 24) is fed from said rollers into said chamber (see fig. 3, the passage providing the route for wood is between the rollers).
Morey is silent regarding the spring being a pressurized gas spring including a gas spring housing in which pressurized gas is contained and includes a rod which the compressed gas acts against to provide the predetermined pressure and which is attached to the other of said vertically movable housing and said stationary housing.
However, Knerr teaches a wood chipper (fig. 1 and col. 5, lns. 24-27) comprising a pressurized gas spring (pneumatic cylinder 70, figs. 2-3) having a gas spring housing (the cylinder portion of 70) in which pressurized gas is contained and includes a rod (the skilled artisan understands that pneumatic cylinders contain piston rods) which the compressed gas acts against to provide a predetermined pressure to a wood workpiece (“cant”) via a roller (62) to effect gripping of the workpiece (col. 6, lns. 43, 50-53). 
Because Knerr teaches that it is known to employ a pressurized gas spring cooperating with a feed roller to efficiently cause gripping of wood between rollers, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spring of Morey with the pressurized gas spring of Knerr, since selecting from known types of springs allowing for sufficient gripping functionality of wood workpieces would be obvious to the skilled artisan. The proposed modification results in Morey having a gas spring housing attached to one of the movable and stationary housings and a piston rod attached to the other of them. 
Regarding claim 24, which depends on claim 23: Morey discloses said surface is a circumferential surface of an other roller (22, fig. 1).
Regarding claims 26 and 27, which depend on claims 1 and 23: Morey discloses a hopper (14, figs. 2-3) attached to said stationary housing (32), wherein said stationary housing (32) is at least partially received in said vertically movable housing (38) (see fig. 3, the movable housing overlaps the stationary housing)
Modified Morey teaches an end of said gas spring housing (cylinder portion of 70 in fig. 2 of Knerr) is indirectly attached via intermediary structure to an upper end portion of said stationary housing (32, fig. 3 of Morey) and an end of said rod is indirectly attached via intermediary structure to a lower end portion of said vertically movable housing (38 of Morey).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Knerr, and further in view of Bouwers (US 2008/0272215 A1).
Regarding claim 6, which depends on claim 1: Morey discloses said cutting elements are blades (see the blades on rollers 22, 24, fig. 1).
Morey is silent regarding said blades being un-notched in a direction radially of said upper roller and each of which extends over substantially the entire length of said upper roller.
However, Bouwers teaches a wood chipper comprising feed rollers (100, fig. 1) having cutting elements (210) spaced circumferentially there about (see fig. 2), and wherein said cutting elements are blades each of which is un-notched in a direction radially of said upper roller and each of which extends over substantially the entire length of said upper roller (see fig. 2) to reduce bucking (¶ [0013]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morey such that the blades are un-notched in the radial direction of the roller and that extend over substantially the entire length of the roller, thereby reducing bucking as taught by Bouwers.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Knerr, and further in view of Christensen (EP 2,650,050 A1).
Regarding claim 8, which depends on claim 1: Morey discloses said means for chipping wood comprises a rotatable disc and a plurality of knife blades on said disc (col. 2, lns. 34-37).
Morey is silent regarding the blades being circumferentially spaced, radially extending, and staggered radially on said disc.
However, Christensen teaches a wood chipper comprising a rotatable disc (fig. 3a) and a plurality of circumferentially spaced and radially extending knife blades (16) on said disc, wherein said blades are staggered radially (see fig. 3a).
Therefore, because the disc of Morey and the disc of Christensen are used for the same purpose, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the disc of Morey with the disc of Christensen, since the substitution would result in the predictable use of a known disc used for chipping wood (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Knerr, and further in view of Jackson et al. (US 2011/0083413 A1).
Regarding claims 9 and 15, which depend on claim 1: Morey is silent regarding one of a hydraulic pump and a hydrostatic pump for driving said upper roller, a belt for transferring power to said pump, and means for applying constant pressure to said belt.
However, like applicant and Morey, Jackson is in the art of comminuting vegetation and teaches a lawn mower comprising hydrostatic pump (hydrostatic transmission 110) for driving a roller (pulley 130), a belt for transferring power to the pump (¶ [0013]), and means (hydrostatic transmission carrier 700 and guide slots 702) for applying constant pressure to the belt (¶ [0053], starting at line 8). NOTE: hydrostatic transmissions contain hydraulic pumps and thus can also be called hydrostatic pumps (see ¶ [0007] of Jackson, and the last two paragraphs of pg. 43 of applicant’s specification; “Hydrostatic transmissions or pumps, which utilize hydraulic pumps…”). Jackson further teaches that hydrostatic pumps provide rotational energy to drive systems at variable output speeds (¶ [0007]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Morey with a hydrostatic pump, a belt, and means for applying constant pressure to the belt, thereby providing Morey with a drive system for effectively driving the upper roller at variable output speeds, as taught by Jackson, and also providing Morey with robust control of the rate of feed of material into the chipper.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Knerr, and further in view of Carlsson et al. (SE 450,938 B).
Regarding claim 10, which depends on claim 1: Morey is silent regarding a series of three hitches positioned for hitching of the wood chipper to a three-point tractor hitch, wherein each of said three hitches comprises a yoke for receiving a respective tractor hitch.
However, Carlsson teaches a wood chipper comprising a housing (fig. 2) and a series of three hitches (15, 17, 19) positioned for hitching of the wood chipper to a three-point tractor hitch (¶ [0031]), wherein each of said three hitches comprises a yoke (“link arm”) for receiving a respective tractor hitch (figs. 1-2 and ¶¶ [0029] – [0031]). Carlsson teaches that by connecting the wood chipper to the three-point hitch of a tractor (7), a trailer (9) can also be connected to the tractor so that material discharged by the discharge means (41, 43) will be collected by the trailer (see fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the trailer hitch of Morey with a series of three hitches configured to be connected to a three-point hitch of a tractor, thereby allowing a trailer for collecting chipped material to be connected to the tractor simultaneously, as taught by Carlsson.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Knerr, and further in view of Stelter et al. (US 2008/0078851 A1).
Regarding claim 11, which depends on claim 1: Morey is silent regarding means for controlling operation of said rollers in forward for in-feeding of wood, neutral, and reverse, and a lever in addition to said controlling means for emergency moving of said rollers for effecting neutral then further moving for effecting reverse to said controlling means.
However, Stelter teaches a wood chipper comprising a control system for controlling operation of feed rollers (16, fig. 2) rollers in forward, neutral, and reverse (¶ [0022]), and a lever (26, fig. 10) in addition to said controlling means (see figs. 11-14 and ¶¶ [0079], [0081]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Morey with a control system and lever for controlling operation of the feed rollers in forward, neutral, and reverse, thereby providing Morey with more robust manual and automatic control of the operation of the wood chipper, as taught by Stelter.
Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 2010/0126628 A1), in view of Morey (US 6,357,684 B1) and Knerr (US 5,320,153 A).
Regarding claim 1: Leonard discloses a wood chipper comprising:
a chamber (103, fig. 1) which includes means therein for chipping wood and means (104) for discharging chipped wood from said chamber;
a driven feed roller (140, fig. 2) positioned for feeding of wood into said chamber, wherein the feed roller has cutting elements (150) spaced circumstantially there about (see fig. 2); and
a stationary housing (portion of the chute 102 having roller guides 146, 148).
Leonard is silent regarding a pair of rollers having an upper roller and a lower roller.
However, Morey teaches a wood chipper comprising an upper roller (24, fig. 1) and a lower roller (22) for feeding wood into a chamber (20); the lower roller being in a stationary housing (32). Thus, the technique of introducing wood between two rollers for feeding the wood into a chamber is known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Leonard such that there is an upper roller, and a lower roller within the stationary housing, between which wood is fed to the chipper, as taught by Morey, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Leonard is also silent regarding a vertically movable housing in which said upper roller is rotatably received.
However, Morey further teaches a vertically movable housing (38, fig. 3) in which said upper roller (24) is rotatably received, thereby allowing for adjustability of a gap between the upper and lower rollers which the skilled artisan understands would allow for processing of different sized materials.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Leonard with a vertically movable housing in which the upper roller is received, thereby allowing for adjustability of a gap between the upper and lower rollers, as taught by Morey. The proposed modification would result in Leonard being configured such that the wood chipper comprises a passage through said stationary housing, wherein said passage is disposed in a manner providing a route in which wood processed by said rollers is fed from said rollers into said chamber.
Leonard is also silent regarding means for effecting biting of said cutting elements into wood fed between said rollers, wherein said means for effecting biting includes at least one pressurized gas spring which is attached to said vertically movable housing and to said stationary housing to apply a predetermined pressure to said vertically movable housing whereby to cause said cutting elements of said at least one of said rollers to bite into wood fed between said rollers, wherein said at least one pressurized gas spring includes a gas spring housing in which pressurized gas is contained and which is attached to one of said vertically movable housing and said stationary housing and further includes a rod which the compressed gas acts against to provide the predetermined pressure and which is attached to the other of said vertically movable housing and said stationary housing.
However, Morey teaches means (80, figs. 3-5) for effecting biting of said cutting elements (projections on upper roller 24) into wood fed between said rollers (22, 24) (see col. 4, lns. 24-27 and fig. 3), wherein said means for effecting biting includes at least one spring (80, figs. 4-5) comprising a spring housing (48, 50, 58, figs. 4-5) which is attached to said vertically movable housing (38) and to said stationary housing (32) (figs. 4-5) to apply a predetermined pressure to said vertically movable housing whereby to cause said cutting elements of said upper roller (24, fig. 1) to bite into wood fed between said rollers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide modified Leonard with a spring comprising a spring housing, the spring and spring housing being attached to the movable and stationary housings to cause the cutting elements of the upper roller to bit into wood fed between the rollers, as taught by Morey.
Moreover, pressurized gas springs are known in the art as Knerr teaches a wood chipper (fig. 1 and col. 5, lns. 24-27) comprising a pressurized gas spring (pneumatic cylinder 70, figs. 2-3) having a gas spring housing (the cylinder portion of 70) in which pressurized gas is contained and includes a rod (the skilled artisan understands that pneumatic cylinders contain piston rods) which the compressed gas acts against to provide a predetermined pressure to a wood workpiece (“cant 28”) via a roller (62) to effect gripping of the workpiece (col. 6, lns. 43, 50-53). 
Because Knerr teaches that it is known to employ a pressurized gas spring cooperating with a feed roller to efficiently cause gripping of wood between rollers, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Leonard with the pressurized gas spring of Knerr, as opposed to the spring of Morey, since selecting from known types of springs allowing for sufficient gripping functionality of wood workpieces would be obvious to the skilled artisan. The proposed modification results in Leonard having a gas spring housing attached to one of the movable and stationary housings and a piston rod attached to the other of them.
Regarding claim 12, which depends on claim 1: Leonard discloses a power take-off connector (182, fig. 9) for receiving power from a power take-off of a tractor (¶ [0048]), and a plurality of legs (114-120, fig. 1) which are height adjustable for adjusting height of said power receiving means (¶ [0049]). 
Regarding claim 13, which depends on claim 12: Leonard discloses each of said legs (114-120, fig. 1) includes two portions (120, 174) a first of which is telescopingly received in a second of said portions (see fig. 7).
Claims 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Backhaus et al. (DE 19824105 A1), in view of Morey (US 6,357,684 B1), Bouwers (US 2008/0272215 A1), and Fourrier (FR 651,039 A).
Regarding claim 22: Backhaus discloses a wood chipper comprising:
a roller (1) which is driven (¶ [0020]), and a surface (surface of roller 2) below said roller, said roller and said surface are positioned for feeding of wood there between and into said chamber (¶ [0001]),
wherein said roller (1) is movable vertically (see the figure) whereby a gap between said roller and said surface (surface of roller 2) varies related to different sizes of wood being fed there between (¶ [0002]),
the wood chipper further comprising means (4-5, 7-10) for adjusting limit of the gap between said roller (1) and said surface (surface of roller 2) for different sizes of wood being fed between said rollers roller and said surface,
wherein said means for adjusting comprises an elongate plate (4) having one end thereof pivotally attached about an axis (5) to the wood chipper and the other end thereof attached to the roller (1) and a stop member (10) applied to said elongate plate to adjustably limit pivoting movement of said elongate plate caused by a spring (6) to thereby adjust the limit of the gap between said roller and said surface (see the figure), and
said surface (surface of roller 2) is a circumferential surface of a roller (2).
Backhaus is silent regarding a chamber which includes means therein for chipping wood.
However, Morey teaches a wood chipper (20, fig. 1) comprising a chamber which includes means therein for chipping wood (col. 2, lns. 34-37).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Backhaus’ wood chipper with a chamber including means therein for chipping wood, as taught by Morey.
Backhaus is silent regarding means for discharging chipped wood from said chamber.
However, Morey further teaches means (28) for discharging chipped wood from said chamber (20) (col. 4, lns. 43-46).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Backhaus’ wood chipper with means for discharging chipped wood from the chamber, as taught by Morey.
Backhaus is silent regarding said roller having cutting elements spaced circumferentially there about, and wherein said cutting elements are blades each of which is un-notched in a direction radially of said roller and each of which extends over substantially the entire length of said roller.
However, Bouwers teaches a wood chipper comprising feed rollers (100, fig. 1) having cutting elements (210) spaced circumferentially there about (see fig. 2), and wherein said cutting elements are blades each of which is un-notched in a direction radially of said roller and each of which extends over substantially the entire length of said roller (see fig. 2) to reduce bucking (¶ [0013]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Backhaus’ roller to have blades that are un-notched in the radial direction of the roller and that extend over substantially the entire length of the roller, thereby reducing bucking as taught by Bouwers.
Backhaus is silent regarding said surface being a circumferential surface of a smooth roller.
However, Fourrier teaches a wood chipper comprising an upper roller and a lower roller (2), wherein the lower roller has a smooth circumferential surface (see figs. 1-3 and the Google translation of pg. 2, col. 1, ¶ 1--of the original Description of Fourrier—found on the last page of the provided translation, which provides a more accurate translation of said paragraph than the Espacenet translation).
Because Fourrier teaches that it is known to utilize a smooth feed roller with a wood chipper to efficiently feed material to the chamber, it would have been obvious before the effective filing date of the claimed invention to replace the lower roller of Morey with a smooth roller, as taught by Fourrier, since selecting from known types of rollers allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 17, which depends on claim 22: the modification of Backhaus in claim 18 teaches means (6) to apply a predetermined tension to said roller (1) to thereby cause said cutting elements (210, fig. 2 of Bouwers) of said roller to bite into wood fed between said rollers (see ¶ [0022] of Backhaus).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Backhaus, in view of Morey, Bouwers, and Fourrier, and further in view of Jackson et al. (US 2011/0083413 A1).
Regarding claim 19, which depends on claim 22: Backhaus is silent regarding a hydrostatic pump for driving said roller.
However, like applicant, Jackson is in the art of comminuting vegetation and teaches a lawn mower comprising hydrostatic pumps (hydrostatic transmissions 110) for driving rollers (pulleys 130). NOTE: hydrostatic transmissions contain hydraulic pumps and thus can also be called hydrostatic pumps (see ¶ [0007] of Jackson, and the last two paragraphs of pg. 43 of applicant’s specification; “Hydrostatic transmissions or pumps, which utilize hydraulic pumps…”). Jackson further teaches that hydrostatic pumps provide rotational energy to drive systems at variable output speeds (¶ [0007]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Backhaus with a hydrostatic pump for driving the roller at variable output speeds, as taught by Jackson, thereby providing Backhaus with robust control of the rate of feed of material into the chipper.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Morey, in view of Knerr, and further in view of Fourrier (FR 651,039 A).
Regarding claim 25, which depends on claim 23: Morey is silent regarding said surface being the circumferential surface of a smooth roller.
However, Fourrier teaches a wood chipper comprising an upper roller and a lower roller (2), wherein the lower roller has a smooth circumferential surface (see figs. 1-3 and the Google translation of pg. 2, col. 1, ¶ 1--of the original Description of Fourrier—found on the last page of the provided translation, which provides a more accurate translation of said paragraph than the Espacenet translation).
Because Fourrier teaches that it is known to utilize a smooth feed roller with a wood chipper to efficiently feed material to the chamber, it would have been obvious before the effective filing date of the claimed invention to replace the lower roller of Morey with a smooth roller, as taught by Fourrier, since selecting from known types of rollers allowing for sufficient functionality would be obvious to the skilled artisan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725